Title: From John Adams to Benjamin Stoddert, 10 September 1798
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy Sept. 10 1798

I have received your favor of the 1st of this month and thank you for the paper No. 1 which exhibits a view of the ships in service those which are building and their commanders.
I return you the blank commissions signed and approved of the appointment of Capt. Tingey and Capt. Chapman, as you propose, and leave it to your discretion to appoint the other officers in the list, if nothing should occur to alter your opinion of any of them. I pray you however to appoint Capt. Cross of South Carolina at the recommendation of Mr. Rutledge and the gentleman of that state which I sent you lately, and Mr. States Rutledge to be one of the first midshipmen appointed. I wish we could obtain midshipman as reputable on board of every ship in the navy. I approve of your other arrangements. I wish to have Capt. Sever in as a good ship as can be provided for him.
I am very sorry that Capt. Dale has any thought of retiring from the service I have formed the best opinion of him.
I have the honor to be, Sir, your most obedient

John Adams